Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated September 25, 1980 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioner’s public assistance benefits for a period of 60 days. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The State commissioner’s determination is supported by substantial evidence (see Matter of Pell v Board ofEduc., 34 NY2d 222). Bracken, J. P., Brown, Niehoff and Rubin, JJ., concur.